Citation Nr: 0802255	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  06-14 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bipolar disorder.


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The veteran served on active duty from December 1980 to 
September 1981.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a June 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida. 

During the pendency of the appeal, in March 2007, the veteran 
submitted additional evidence (consisting of a private 
psychiatrist's statement), along with a waiver of the right 
to RO initial consideration of the evidence.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2007).   Then in July 2007, the 
veteran and his spouse testified at a hearing at the RO 
before the undersigned Veterans Law Judge (VLJ) of the Board 
(a "Travel Board" hearing).  A transcript of this 
proceeding is of record.    

The Board also notes that, through his recent hearing 
testimony, the veteran raised the additional issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  This claim, however, is not 
currently before the Board. 38 C.F.R. § 20.200.  Hence, it is 
referred to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1.	There is competent evidence of record of a current 
diagnosis of bipolar disorder.

2.	The veteran underwent hospitalization at a private facility 
in June 1982 for treatment of bipolar disorder with 
presentation of psychotic features on admission, which 
occurred within one-year of discharge from military service.  





CONCLUSION OF LAW

A bipolar disorder was incurred during military service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.384 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law effective 
November 9, 2000, and this law prescribed several essential 
requirements regarding VA's duty to notify and assist   a 
claimant with the evidentiary development of a pending claim 
for compensation or other benefits.  Implementing regulations 
were created, codified at 38 C.F.R.            §§ 3.102, 
3.156(a), 3.159 and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

For the reasons specified below, the Board has determined 
that entitlement to service connection for bipolar disorder 
is warranted.  Thus, even assuming,         without deciding, 
that any error was committed with respect to implementation      
of the VCAA's duty to notify and assist provisions, such 
error was harmless in its application to adjudication of the 
present matter, and need not be further discussed. 
See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328                    (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006), reaffirmed, 499 
F.3d 1317 (Fed. Cir. 2007). 

There is likewise no need for consideration of whether there 
has been sufficient VCAA notice to comply with the decision 
of the U. S. Court of Appeals for Veterans Claims (Court) in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), which held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim, including the degree of 
disability and the effective date of an award.  

It warrants mentioning only that while there is no specific 
correspondence or          other documentation on file 
informing the veteran of the holding in the Dingess/Hartman 
decision, the RO when effectuating the instant award of 
benefits will then have the opportunity to address any notice 
defect regarding the downstream initial rating and effective 
dates elements of the veteran's claim.  

Background

The veteran's service treatment records are absent a formal 
diagnosis of any psychiatric disorder, including his 
September 1980 service entrance examination.  These records 
further indicate that in June 1981, the veteran on 
consultation with a military physician for a gastrointestinal 
condition, reported that he had recently been under a 
significant amount of stress related to personal problems.  
As indicated during his August 1981 examination for purposes 
of separation, he denied any personal or family history of 
psychosis. 

Records from his service personnel file include July 1981 
letters of reprimand that had been issued due to incidents 
involving traffic citations over a six-week time period, 
writing of checks based on insufficient funds, and mistakes 
in conducting testing procedures in his occupational duty 
assignment as a mental health specialist at an Air Force 
hospital.  The report of an evaluation later that month as to 
occupational functioning stated that he had experienced 
several instances of              off-duty misconduct.  He 
had made several mistakes in his work which he received 
counseling on concerning how to improve.  It was stated that 
he had not met certain performance standards.  

An August 1981 personnel record states that the veteran had 
expressed a desire to be relieved of his military 
obligations.  The report explained that the veteran had 
become disgruntled with military life and requested 
dismissal.  Also observed was that the veteran had apparently 
experienced some damaging personal setbacks which it was 
believed contributed to his decline in job performance and 
disregard for his behavior off duty.  Medical records of 
visits to civilian mental health agencies attested to the 
fact that he had developed some mental "hang-ups" since         
a recent divorce and unsuccessful attempts at reconciliation 
with his ex-wife and child.  A subsequent report that month 
stated the recommendation that the veteran undergo military 
separation due to irresponsible financial practices, 
repetitious unsafe driving, and other factors.  

The treatment record obtained from a private hospital, dated 
in June 1982,            states that the veteran had been 
admitted for psychotic behavior, characterized by grandiose 
delusions, severe mood lability and potential for violent 
behavior.            This was the veteran's first admission 
to that facility with no known prior psychiatric 
hospitalization.  He had recently been exhibiting rapid 
speech, and near violent behavior.  The claimant was 
objectively noted to have appeared somewhat agitated, and 
exhibited grandiose and paranoid delusions.  There was 
evidence of a formal thought disorder.  Cognitive functioning 
was difficult to test, and judgment and insight were poor.  
Mood was that of anxiety and depression.  

During the above instance of hospitalization the veteran 
received courses of            anti-psychotic medication, and 
underwent counseling and psychotherapy sessions.  The intent 
was that through such treatment he could return to his prior 
life situation in the community and employment status.  The 
total duration of hospitalization      was six to eight 
weeks.  The diagnosis rendered upon discharge was that of 
manic depressive bipolar manic phase.  It was noted that he 
entered the hospital in an acute psychotic state with what 
appeared to be schizophrenic features, although it was known 
that manic psychosis could often mimic pictures of 
schizophrenia.              The condition on discharge was 
considered to be improved, as he was euthymic  and exhibited 
no evidence of psychosis.    

Records of ongoing treatment from R. Johnson, a private 
psychiatrist, include an August 1997 report that identified a 
history of a full range of bipolar symptoms.         At that 
time, the veteran had instances of hypomania, and also 
periods of anxiety.                   The diagnosis then 
obtained was bipolar disorder, mixed, moderate, without 
psychotic features.  He continued to take prescribed lithium.  
Additional records dated in September 2000 and January 2002 
state the impression of bipolar disorder, mixed, and mild in 
severity.

An administrative decision of the Social Security 
Administration (SSA) dated in July 2002 indicates that the 
veteran was deemed to be disabled, effective            
January 25, 2002, due to a primary diagnosis of affective 
(mood) disorder.  Supporting documentation as to the basis 
for the award states that those mental health disorders upon 
which the above decision was premised included bipolar 
disorder and personality disorder, not otherwise specified.

In his November 2002 correspondence, Dr. Johnson stated that 
he had been treating the veteran for bipolar disorder for 
several years, and had reviewed the medical history during 
and since service to determine if the veteran's military 
discharge was          in fact related to bipolar disorder.  
The psychiatrist indicated review in particular of the 
personnel file from service.  The opinion was then expressed 
that clearly               the veteran was experiencing 
difficulty of a mental health nature in service.                    
The veteran also reported that he was then diagnosed by a 
clinic as bipolar.  According to the psychiatrist, it was 
quite probable and the record was highly suggestive of the 
possibility that the veteran had an untreated bipolar illness 
in service, and was not able to fit into military life.  The 
psychiatrist admittedly did not have records of the 
identified mental health clinic during service.  He did find 
that certainly an indication of a contemporaneous diagnosis 
of bipolar disorder,             most likely made a diagnosis 
of bipolar disorder on service discharge a certainty.

The June 2006 report of Dr. S. Machlin, private psychiatrist, 
stated that he was treating the veteran for a severe bipolar 
affective disorder, and indicated an assigned Global 
Assessment of Functioning (GAF) score of 40.

In his October 2006 statement, Dr. Machlin indicated that he 
had been treating     the veteran for bipolar affective 
disorder over the previous two years.  He observed that he 
had received the appellant's psychiatric record, and there 
was a history of severe bipolar disorder associated with 
hallucinations, delusions and thoughts of suicide.  The 
viewpoint was expressed that the veteran developed this 
disorder during service in the military, and this was clearly 
documented in military records, and his psychiatric record.  
He opined that it was pretty clear that his bipolar disorder 
should be considered a service-related disability, and it was 
thought that  he would need ongoing medication and 
psychotherapy for treatment purposes.

The March 2007 correspondence from Dr. Machlin indicates that 
he had reviewed the veterans claims file, specifically his 
military discharge evaluation and other personnel records.  
The psychiatrist stated that the behaviors exhibited during 
service were consistent with the diagnostic criteria for 
bipolar disorder.                  The pattern of 
recklessness, irresponsibility, erratic acts of spending and 
driving, poor impulse control and impaired judgment was a 
sign of untreated mania.  According to the psychiatrist, 
based on this information, it was quite clear that          
the claimant's bipolar disorder manifested itself while on 
active duty.

During a July 2007 Board hearing, the veteran testified that 
he had undergone mental health treatment at a civilian 
facility at one point during his military service, and that 
to the best of his knowledge the corresponding treatment 
records were          no longer available.  He further stated 
that the identified basis for his military discharge that he 
demonstrated a poor attitude and had shown a decreased 
capacity to complete occupational tasks was incorrect, and 
that his bipolar disorder was                the actual cause 
of these difficulties experienced during service.  




Analysis

Service connection may be granted for any current disability 
that is the result of         a disease contracted or an 
injury sustained while on active duty service.                       
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007). 

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a psychiatric disorder 
where deemed to involve a psychosis, will be presumed to have 
been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption is 
rebuttable provided there is probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137;            
38 C.F.R. §§ 3.307, 3.309.  See also 71 Fed. Reg. 42,758 
(July 28, 2006) (providing a definition of psychosis for 
purposes of application of presumptive service connection), 
codified at 38 C.F.R. § 3.384 (2007). 

Based on review of the pertinent medical evidence in view of 
the applicable criteria, service connection for a bipolar 
disorder is deemed warranted.  Initially,                    
the provisions for presumptive service connection for chronic 
illness are objectively met.  The June 1982 private 
hospitalization report of record, dated from within        
one-year of separation from service, confirms that the 
veteran was treated for claimed bipolar disorder, then in a 
manic phase.  At that point, prior to receipt           of 
treatment there was evidence of delusional and psychotic 
thought content.              This satisfied the regulatory 
requirement that the chronic condition in question, consisted 
of a psychiatric disorder, involving a psychosis.  See 38 
C.F.R. § 3.384 (defining a "psychosis" as including an 
episode of a brief psychotic disorder).  Thus, the currently 
diagnosed bipolar disorder may be presumed to have been 
incurred during active duty service.  See 38 C.F.R. §§ 3.307, 
3.309.  This is notwithstanding the absence of any formal 
psychiatric diagnosis obtained therein.  
The above basis for service connection having been set forth, 
it warrants mention that the veteran's treating psychiatrist 
has likewise indicated in a March 2007 opinion upon reviewing 
the treatment history, that the impulsive and erratic 
behavior sometimes evinced during service was clearly a sign 
of untreated bipolar disorder, thereby providing consistent 
medical evidence that the disability claimed was directly 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Accordingly, it is determined that the criteria for 
entitlement to service connection for a bipolar disorder are 
met.  See 38 C.F.R. § 3.102.  See also Gilbert v.  Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a bipolar disorder is granted.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


